USDC IN/ND case 2:20-cv-00124-PPS-JEM document 10 filed 05/20/20 page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

DENNIS SZANY,                         )
                                      )
               Plaintiff,             )
                                      )
vs.                                   )       CASE NO.: 2:20-CV-00124-PPS-JEM
                                      )
UNITED STATES STEEL                   )
CORPORATION,                          )
                                      )
               Defendant.             )


                               STIPULATION FOR DISMISSAL
                                    WITH PREJUDICE

       Plaintiff Dennis Szany and Defendant United States Steel Corporation, by counsel, advise the

Court that this matter has been resolved and that the parties jointly stipulate to the dismissal with

prejudice of all claims by Dennis Szany, pursuant to Fed.R.Civ.Pro. 41(a)(1)(b), with each party to

bear his/its own attorneys’ fees and costs.

                                      Respectfully submitted,


/s/Christopher Cooper                                 /s/Terence M. Austgen
Christopher Cooper (#21232-45)                        Terence M. Austgen (#2484-49)
Law Office of Christopher Cooper, Inc.                Elizabeth M. Bezak (#16648-64)
426 N. Broad Street                                   Alfredo Estrada (#32580-45)
Griffith, Indiana 46319                               Burke Costanza & Carberry LLP
Attorney for Plaintiff, Dennis Szany                  9191 Broadway
                                                      Merrillville, IN 46410
                                                      Attorneys for Defendant,
                                                      United States Steel Corporation
USDC IN/ND case 2:20-cv-00124-PPS-JEM document 10 filed 05/20/20 page 2 of 2


                               CERTIFICATE OF SERVICE

       I certify that on May 20, 2020, service of a true and complete copy of the foregoing
Stipulation for Dismissal with Prejudice was made upon the following counsel of record through
the Court’s electronic filing system and/or via United States mail, postage pre-paid:

              Christopher Cooper
              Law Office of Christopher Cooper, Inc.
              426 N. Broad St.
              Griffith, Indiana 46319
              Attorney for Plaintiff

                         BURKE COSTANZA & CARBERRY LLP

                              By: /s/Terence M. Austgen




                                              2
